Citation Nr: 1310005	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  10-27 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an evaluation greater than 20 percent for lumbar spine arthritis.

2.  Entitlement to an evaluation greater than 20 percent for cervical spine arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, S.M., and K.G.


ATTORNEY FOR THE BOARD

M. Carsten, Counsel
INTRODUCTION

The Veteran served on active duty from August 1968 to July 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  In July 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record.  

In December 2011, the Board denied entitlement to increased evaluations for arthritis of the lumbar and cervical spines.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in July 2012, the Court granted a Joint Motion for Remand (joint motion).  

The Virtual VA eFolder has been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the joint motion, the parties agreed that remand was warranted so that the Board could obtain clarification of a March 2010 VA examination report.  Specifically, to find out whether the practitioner could provide the specific range of motion limitations due to pain, rather than just noting that pain was present.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board notes that the Veteran was provided a VA examination in February 2011 and at that time, the examiner found no objective evidence to show any additional functional loss of range of motion of the cervical and lumbar spines due to pain, weakened movement, excess fatigability, or incoordination beyond the measured and reported ranges.  

Notwithstanding, the Board finds it necessary to remand the case to request clarification of the March 2010 VA examination as set forth in the joint motion.  

The Board further notes that VA medical records were last printed in March 2011.  On remand, any additional relevant records should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2012).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain relevant records from the VA Medical Center in Fort Harrison, Montana for the period from March 2011 to the present.  All records obtained should be associated with the claims folder or Virtual VA eFolder.  If the AMC/RO cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  The AMC/RO should return the March 2010 examination to the listed VA examiner and request clarification of the previous report.  That is, the examiner is requested to provide the specific range of motion limitations (in degrees) in the lumbar and cervical spines due to pain.  If the examiner cannot provide this information, she should state as such.

3.  If the March 2010 VA examiner is unavailable or is unable to provide the requested information, the AMC/RO should arrange for another VA examination to assess the severity of the Veteran's service-connected lumbar and cervical spine arthritis.  The claims folder must be available for review by the examiner.  Additionally, all relevant medical records must be made available to the examiner for review, either in the Virtual VA eFolder, or if the eFolder is not available, then via paper copies.  

In accordance with the latest worksheets for rating disabilities of the spine, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any lumbar and cervical spine disabilities.  The examiner is requested to set forth specific range of motion findings.  Any additional loss of range of motion after repetitive use due to pain, fatigue, weakness, lack of endurance, or incoordination should be described in detail and reported in terms of degrees.  

A complete rationale for any opinion expressed must be provided. 

4.  After the development requested has been completed, the AMC/RO should review the addendum and/or examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

5.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2012).

6.  Upon completion of the above development, and any additional development deemed appropriate, the AMC/RO should readjudicate the issues of entitlement to an evaluation greater than 20 percent for lumbar spine arthritis; and entitlement to an evaluation greater than 20 percent for cervical spine arthritis.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

